Title: To George Washington from Albemarle Independent Company, 29 April 1775
From: Albemarle Independent Company
To: Washington, George



Sir
Charlottesville 29 April 1775

The County of Albemarle in General & the Gentlemen Volunteers in particular are truly alarmed, & highly incensed with the unjustifiable proceedings of Lord Dunmore, who we are informed has Clandestinly taken possession of our ammunition lodged in the Magazine, we should have attended at Fredericksburgh in order to have proceeded to Williamsburgh to demand a return of the powder, had the Alarm reached us before an account of Security being given for its delivery—however to assure you, & the world of our readiness, & willingness to resent every encroachment of Arbitary power, we now declare to you, should it be necessary, that the first Company of Independents

for Albemarle will attend in Williamsburgh properly equiped (& if not to be obtained ⟨other⟩wise) to Enforce an immediate delivery of the powder, or die in the Attempt, with respect we remain ready to obey your commands.

Chas Lewis Capt.
George Gilmer Lieutt
John Marks Leu. 2d


P.S. The Company will stand under arms all day on Tuesday waiting your answer &c.

